USDC IN/ND case 3:20-cv-00307-RLM-MGG document 18 filed 08/06/20 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 STEPHEN BOGER,

             Plaintiff,

                   v.                      CAUSE NO. 3:20-CV-307-RLM-MGG

 CHARLEY JHON DOE, et al.,

             Defendants.

                               OPINION AND ORDER

      Stephen Boger was an inmate at the Miami Correctional Facility when, he

says, his cellmate attacked him on February 12, 2019. He filed this complaint

against his cellmate, the Miami Correctional Facility, and the staff working in his

unit on the day of the attack. The court must review the merits of a prisoner

complaint and dismiss it if the action is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief against a

defendant who is immune from such relief. 28 U.S.C. § 1915A. A filing by an

unrepresented party “is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(quotation marks and citations omitted).

      Mr. Boger alleges that his cellmate, Charlie, attached him with a razor

blade. Mr. Boger needed 22 stitches after the attack. Mr. Boger says he doesn’t

know why his cellmate attacked him, but that his cellmate used a lot of drugs.

Mr. Boger further alleges that gang members robbed him repeatedly for about a
USDC IN/ND case 3:20-cv-00307-RLM-MGG document 18 filed 08/06/20 page 2 of 4


year because of his cellmate. He believes these actions violated his Eighth

Amendment rights. He seeks compensatory and punitive damages.

      Mr. Boger can’t proceed against the Miami Correctional Facility. It is a

building, not a suable entity. Smith v. Knox County Jail, 666 F.3d 1037, 1040

(7th Cir. 2012).

      Mr. Boger has also sued the staff of B Unit that were working on February

12, 2019. He hasn’t identified any staff member by name. This type of unnamed

defendant must be dismissed because “it is pointless to include lists of

anonymous defendants in federal court; this type of placeholder does not open

the door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the

plaintiff.” Wudtke v. Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (citations

omitted).

      Mr. Boger hasn’t described any conduct by staff that suggests that his

Eighth Amendment rights were violated. When one inmate attacks another, the

Eighth Amendment is violated only if “deliberate indifference by prison officials

effectively condones the attack by allowing it to happen.” Haley v. Gross, 86 F.3d

630, 640 (7th Cir. 1996). The complaint doesn’t contain facts suggesting that

Mr. Boger was attacked by either his cellmate or the gang members that robbed

him due to deliberate indifference on the part of jail staff.

      The only other defendant that Mr. Boger has sued is his cellmate. To the

extent he may have a claim against his cellmate, it isn’t a federal claim because

the cellmate wasn’t acting on behalf the state. Mr. Boger might have a state law

claim for battery, but in the absence of a federal claim, a federal court



                                         2
USDC IN/ND case 3:20-cv-00307-RLM-MGG document 18 filed 08/06/20 page 3 of 4


relinquishes jurisdiction over any state law claims. See Doe-2 v. McLean County

Unit Dist. No. 5 Bd. of Dirs., 593 F.3d 507, 513 (7th Cir. 2010) (“Ordinarily, when

a district court dismisses the federal claims conferring original jurisdiction prior

to trial, it relinquishes supplemental jurisdiction over any state-law claims under

28 U.S.C. 1367(c).”).

      Mr. Boger’s complaint doesn’t state any federal claims. Nonetheless, he

will be given a chance to replead his claims. Luevano v. WalMart Stores, Inc.,

722 F.3d 1014, 1022-23, 1025 (7th Cir. 2013); Loubser v. Thacker, 440 F.3d

439, 443 (7th Cir. 2006). If he files an amended complaint, it should explain in

Mr. Boger’s own words what happened, when it happened, where it happened,

who was involved, and how he was personally injured, providing as much detail

as possible.

      For these reasons, the court:

      (1) DIRECTS the clerk to place this cause number on a blank Prisoner

Complaint form Pro Se 14 (INND Rev. 2/20) and send it to Stephen Boger; and

      (2) GRANTS Steven Boger until September 7, 2020, to file an amended

complaint on that form.

      If Mr. Boger doesn’t respond by that deadline, his claims based on the

Eighth Amendment will be dismissed without further notice pursuant to 28

U.S.C. § 1915A because the current complaint does not state a federal claim on

which relief can be granted, and any state law claims will be dismissed without

prejudice.




                                         3
USDC IN/ND case 3:20-cv-00307-RLM-MGG document 18 filed 08/06/20 page 4 of 4


      SO ORDERED on August 6, 2020

                                         s/ Robert L. Miller, Jr.
                                         JUDGE
                                         UNITED STATES DISTRICT COURT




                                     4
